UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1806


SAIED EMAMI,

                   Plaintiff - Appellant,

             v.

JIM BRIDENSTINE, Administrator of the National Aeronautics and Space
Administration,

                   Defendant - Appellee,

             and

KENNETH E. ROCK, Individually; UNITED STATES OF AMERICA,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. John A. Gibney, Jr., District Judge. (2:15-cv-00034-JAG-DEM)


Submitted: November 15, 2018                            Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Saied Emami, Appellant Pro Se. Virginia Lynn Van Valkenburg, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Saied Emami appeals the district court’s order construing his untimely amended

Fed. R. Civ. P. 59(e) motion as a Fed. R. Civ. P. 60(b) motion and denying it for failure

to establish a reason for reconsideration. On appeal, we confine our review to the issues

raised in Emami’s brief. See 4th Cir. R. 34(b). Because Emami’s informal brief does not

challenge the basis for the district court’s disposition, he has forfeited appellate review of

the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              3